United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-11315
                          Summary Calendar



LONNIE CHARLES CHALMERS

                     Plaintiff - Appellant

     v.

DAVID GAVIN, TEXAS DEPARTMENT OF PUBLIC SAFETY

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CV-2534-M
                       --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Lonnie Charles Chalmers appeals the district court’s

dismissal of his civil rights complaint for failure to state a

claim under FED. R. CIV. P. 12(b)(6).   Affording liberal

construction to his brief, Chalmers contends that the inclusion

of his sexual assault conviction in a Texas Department of Public

Saftey’s (TDPS) criminal history report violated Texas’s sex

offender registration provisions since the information was used

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-11315
                                 -2-

in a non-regulatory, punitive manner.      He further asserts that

disclosure of this information was inconsistent with the district

court’s prior findings in cause no. 3:01-CV-528-H, which

acknowledged that Chalmers’s sexual assault indictment had been

dismissed.    In his second assignment of error, Chalmers seeks to

renew his challenge to the sex offender registration requirement,

arguing that he should be permitted to petition for an order of

exemption.    Chalmers contends that he is entitled to a hearing on

this issue.

     Chalmers fails to demonstrate that the disclosure of

information concerning his sexual assault conviction under

Texas’s sex offender registration provisions constituted a

constitutional violation.   The report generated by TDPS merely

recited all criminal charges brought against Chalmers and tracked

the salient docket entries relating those charges, including the

fact that Chalmers’s sexual assault conviction was ultimately set

aside.   Because the criminal history report reflected this

development, it did not conflict with the district court’s

findings in cause no. 3:01-CV-528-H.    Furthermore, Chalmers’s

claim that he was harmed by TDPS’s disclosure of the sexual

assault conviction is conclusional and does “not suffice to

prevent a motion to dismiss.”    Fernandez-Montes v. Allied Pilots

Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

     Chalmers abandoned his challenge to the ongoing sex offender

registration requirement in the district court.      In any event,
                          No. 03-11315
                               -3-

Chalmers did not appeal from the district court’s resolution of

this issue in cause no. 3:01-CV-0528-H, and his attempt to

resurrect the same challenge in the instant appeal is therefore

rejected.

     Because the district court did not err in finding that

Chalmers failed to state a claim with respect to his civil rights

suit against TDPS, we AFFIRM.   See Leffall v. Dallas Indep. Sch.

Dist., 28 F.3d 521, 525 (5th Cir. 1994); Jackson v. City of

Beaumont Police Dep’t, 958 F.2d 616, 618 (5th Cir. 1992).

     AFFIRMED.